—Proceeding by petitioner (1) pursuant to section 90 (4) (a) of the Judiciary Law to disbar and strike the name of the respondent Jay Teitler, an attorney and counselor-at-law, admitted to practice in the State of New York by the Appellate Division of the Supreme Court, First Judicial Department on February 4, 1980, upon his conviction in the United States District Court for the Eastern District of New York, on October 3, 1985 of violations of sections 1341 (mail fraud) and 1962 (d) of title 18 of the United States Code, after trial, or in the alternative, (2) to continue the suspension of the respondent which was granted by this court’s order to show cause dated October 17, 1985 pursuant to section 90 (4) (f) of the Judiciary Law, based upon his conviction for a serious crime (the Federal felony conviction).
Motion insofar as it is to disbar respondent, denied, on the *875ground that the crime for which respondent was convicted is not cognizable as a felony in New York State.
Pursuant to statute (Judiciary Law §90 [7]) the Grievance Committee for the Second and Eleventh Judicial Districts is hereby authorized to institute and prosecute a disciplinary proceeding in this court as petitioner against Jay Teitler based upon the acts of professional misconduct by said attorney which constituted the crimes for which he has been convicted.
The current suspension of the respondent from practice as an attorney shall continue pending the determination of the proceeding based upon the conviction of a "serious crime”.
robert h. straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200, Municipal Building, Brooklyn, New York, is hereby appointed as attorney for the petitioner in such proceeding. Mollen, P. J., Lazer, Mangano, Gibbons and Kooper, JJ., concur.